
	

113 HJ 128 IH: To authorize the use of United States Armed Forces against the Islamic State of Iraq and the Levant.
U.S. House of Representatives
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2014
			Mr. Larson of Connecticut introduced the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		JOINT RESOLUTION
		To authorize the use of United States Armed Forces against the Islamic State of Iraq and the
			 Levant.
	
	
		Whereas the Islamic State of Iraq and the Levant (ISIL) has committed gruesome atrocities in Iraq
			 and Syria;
		Whereas ISIL has been instigating sectarian violence that threatens the stability of the Middle
			 East region and the national security interest of the United States;
		Whereas ISIL has directly threatened the United States and has kidnapped and killed United States
			 citizens in Syria;
		Whereas such acts continue to pose an unusual and extraordinary threat to the national security and
			 foreign policy of the United States;
		Whereas such acts render it both necessary and appropriate that the United States exercise its
			 rights to self-defense and to protect United States citizens both at home
			 and abroad;
		Whereas consistent with the War Powers Resolution (Public Law 93–148), the President authorized a
			 series of limited airstrikes in Iraq to protect United States personnel
			 and support certain humanitarian operations; and
		Whereas continued use of the United States Armed Forces after the time limitations specified in
			 section 5(b) of the War Powers Act requires authorization by the United
			 States Congress: Now, therefore, be it
		
	
		1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force Against ISIL Resolution.
		2.Sense of CongressIt is the sense of Congress that—
			(1)the President has rightly committed limited forces in Iraq to protect United States diplomatic and
			 military personnel against the threat of the Islamic State of Iraq and the
			 Levant (ISIL);
			(2)the President should be commended for authorizing military operations to protect ethnic and
			 religious minorities from slaughter at the hands of ISIL and for providing
			 assistance to prevent a humanitarian disaster;
			(3)the President should be commended for working with North Atlantic Treaty Organization allies to
			 form a coordinated world response to the threat of ISIL;
			(4)if the President determines that it is necessary to use the United States Armed Forces against
			 ISIL, the President—
				(A)should seek consensus in the United Nations Security Council prior to pursuing a multilateral
			 military campaign against ISIL;
				(B)should endeavor to form a coalition of allies as broadly based as practicable to support and
			 participate with the United States Armed Forces; and
				(C)should seek equal participation and assistance from members of the Arab League; and
				(5)although military intervention might be necessary to significantly disrupt and degrade ISIL’s
			 activities and operational capabilities in Iraq and Syria, a negotiated
			 political solution among ethnic groups is the only sure solution to end
			 sectarian violence and reach permanent peace.
			3.Authorization for use of United States Armed Forces in accordance with United Nations Security
			 Council resolution
			(a)AuthorizationThe President is authorized to use the United States Armed Forces as the President determines to be
			 necessary and appropriate in order to—
				(1)defend the national security of the United States against the Islamic State of Iraq and the Levant
			 (ISIL); and
				(2)enforce a United Nations Security Council resolution adopted on or after the date of the enactment
			 of this joint resolution that—
					(A)provides for multilateral action against ISIL, including sanctions, humanitarian assistance to
			 those affected by the violence, and the protection of civilians, refugees,
			 nongovernmental organization workers and journalists; and
					(B)authorizes a military force, formed by a coalition of nations, including members of the Arab
			 League, under the auspices of the United Nations Security Council for the
			 individual and collective self-defense against ISIL and to degrade its
			 capacities to commit terrorist acts, destabilize peaceful governments, and
			 perpetuate further attacks.
					(b)Rule of constructionNothing in subsection (a) shall be construed to prevent or otherwise limit the authority of the
			 Armed Forces to use all appropriate force for self-defense and enforcement
			 purposes.
			4.Authorization for use of United States Armed Forces in absence of United Nations Security Council
			 resolution
			(a)AuthorizationThe President is authorized to use the United States Armed Forces as the President determines to be
			 necessary and appropriate to defend the national security of the United
			 States against the Islamic State of Iraq and the Levant (ISIL), other than the use of such Armed Forces in direct ground combat operations, if—
				(1)the President submits to the Speaker of the House of Representatives and the President pro tempore
			 of the Senate—
					(A)a certification described in subsection (b); and
					(B)a strategy for the use of military force against ISIL; and
					(2)a joint resolution that meets the requirements of a qualifying resolution under section 5 is
			 enacted into law.
				(b)Certification describedA certification described in this subsection is a certification that—
				(1)
					(A)the United States has sought adoption by the United Nations Security Council of a resolution
			 described in section 2(4), and the Security Council has failed to adopt
			 such a resolution, and no other action taken by the United Nations
			 Security Council has been sufficient to compel action against ISIL; or
					(B)the United Nations Security Council has passed a resolution that does not sanction the use of
			 force, and—
						(i)the United Nations Security Council is unlikely to take further action that will result in
			 authorizing military action; and
						(ii)the use of military force against ISIL is necessary to combat its threat; and
						(2)the United States is in the process of establishing, or has established, a coalition of other
			 countries as broadly based as practicable to support and participate with
			 the United States in any action that is taken against ISIL.
				5.Expedited congressional consideration of joint resolution authorizing use of force under section 4
			(a)Qualifying resolution
				(1)This section applies with respect to a joint resolution of the Senate or House of Representatives—
					(A)that is a qualifying resolution; and
					(B)that is introduced (by request) by a qualifying Member as described in paragraph (2) not later than
			 the next legislative day after the date of submission of a certification
			 described in section 4(b) by the Speaker of the House of Representatives
			 and the President pro tempore of the Senate; and
					(C)the text of which is as follows: The President is authorized to use the United States Armed Forces as the President determines to be
			 necessary and appropriate to defend the national security of the United
			 States against the Islamic State of Iraq and the Levant (ISIL), other than the use of such Armed Forces in direct ground combat operations..
					(2)For purposes of this subsection, a qualifying Member is—
					(A)in the case of the House of Representatives, the majority leader or minority leader of the House of
			 Representatives; and
					(B)in the case of the Senate, the majority leader or minority leader of the Senate.
					(b)Placement on calendarUpon introduction in either House of a resolution described in subsection (a), the resolution shall
			 be placed on the appropriate calendar of the House involved.
			(c)Consideration in the house of representatives
				(1)A resolution described in subsection (a) shall be considered in the House of Representatives in
			 accordance with the provisions of this subsection.
				(2)On or after the first legislative day after the day on which such a resolution is introduced, it is
			 in order (even though a previous motion to the same effect has been
			 disagreed to) for any Member of the House of Representatives to move to
			 proceed to the consideration of the resolution. All points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. Such a motion is privileged and is not debatable. An amendment to
			 the motion is not in order. It shall not be in order to move to postpone
			 the motion or to proceed to the consideration of other business. A motion
			 to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the
			 resolution is agreed to, the House of Representatives shall immediately
			 proceed to consideration of the resolution without intervening motion, and
			 the resolution shall remain the unfinished business of the House of
			 Representatives until disposed of.
				(3)Debate on the resolution shall be limited to not more than a total of 20 hours, which shall be
			 divided equally between the majority leader and the minority leader or
			 their designees. A motion to further limit debate is not debatable. An
			 amendment to, or motion to recommit, the resolution is not in order.
				(4)Immediately following the conclusion of the debate on the resolution, the vote on final passage of
			 the resolution shall occur.
				(5)A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in
			 order.
				(d)Consideration in senate
				(1)A resolution described in subsection (a) shall be considered in the Senate in accordance with the
			 provisions of this subsection.
				(2)On or after the first legislative day after the day on which such a resolution is introduced, it is
			 in order (even though a previous motion to the same
			 effect has been disagreed to) for any Member of the Senate to move to
			 proceed to the consideration of the resolution. All points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. The motion is privileged and is not debatable. The motion is not
			 subject to amendment, or to a motion to postpone, or to a motion to
			 proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in
			 order. If a motion to proceed to the consideration of the resolution is
			 agreed to, the Senate shall immediately proceed to consideration of the
			 resolution without intervening motion, order, or other business, and the
			 resolution shall remain the unfinished business of the Senate until
			 disposed of.
				(3)Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall
			 be limited to not more than a total of 20 hours, which shall be divided
			 equally between the majority leader and the minority leader or their
			 designees. A motion to further limit debate is not debatable. An amendment
			 to, or motion to recommit, the resolution is not in order.
				(4)Immediately following the conclusion of the debate on a resolution and a single quorum call at the
			 conclusion of the debate if requested in accordance with the rules of the
			 Senate, the vote on final passage of the resolution shall occur.
				(5)A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in
			 order.
				(6)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a resolution described in subsection (a) shall
			 be decided without debate.
				(e)Action on measure from other house
				(1)If, before the passage by one House of a resolution of that House described in subsection (a), that
			 House receives from the other House a resolution described in subsection
			 (a), then the following procedures shall apply:
					(A)The resolution of the other House shall not be referred to a committee and may not be considered in
			 the House receiving it except as provided in subparagraph (B)(ii).
					(B)With respect to a resolution described in subsection (a) of the House receiving the resolution—
						(i)the procedure in that House shall be the same as if no resolution had been received from the other
			 House; but
						(ii)the vote on final passage shall be on the resolution of the other House.
						(2)Upon disposition pursuant to paragraph (1)(B)(ii) of a resolution described in subsection (a) that
			 is received by one House from the other House, it shall no longer be in
			 order to consider such a resolution that was introduced in the receiving
			 House.
				(f)Legislative day definedFor the purposes of this section, with respect to either House of Congress, a legislative day is a calendar day on which that House is in session.
			(g)Section enacted as exercise of rulemaking power of the two housesThe provisions of this section (other than subsection (h)) are enacted by the Congress—
				(1)as an exercise of the rulemaking power of the House of Representatives and the Senate,
			 respectively, and, as such, shall be considered as part of the rules of
			 either House and shall supersede other rules only to the extent they are
			 inconsistent therewith; and
				(2)with full recognition of the constitutional right of either House to change the rules (so far as
			 they relate to the procedures of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				(h)Presidential recall of congressIn the event that Congress is not in session upon submission of a Presidential certification under
			 section 4, the President is authorized to convene a special session of the
			 Congress to allow consideration of a joint resolution under this section.
			6. Reports to Congress
			(a)In generalAt least once every 60 days after the date of the enactment of this joint resolution, the President
			 shall transmit to Congress a report on matters relevant to this joint
			 resolution. The President shall include in such report when, where, and
			 under what circumstances lethal force has been used pursuant to the
			 authorization for use of the United States Armed Forces under section 3 or
			 4 (as the case may be), and how many civilian casualties have resulted
			 from those actions as well as an estimate of expenditures by the United
			 States and allied nations to combat the Islamic State of Iraq and the
			 Levant (ISIL). The President shall include in such report the status of planning for efforts that are expected
			 to be required for the redeployment of United States Armed Forces after
			 actions taken pursuant to this joint resolution are completed.
			(b)ConsultationThe President shall consult on a regular basis with the congressional committees of jurisdiction to
			 provide updated information on actions being taken pursuant to this joint
			 resolution in either public or closed sessions.
			7.War powers resolution requirements
			(a)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that section 3
			 or 4 (as the case may be) is intended to constitute specific authorization
			 within the meaning of section 5(b) of the War Powers Resolution.
			(b)Applicability of other requirementsNothing in this resolution supersedes any requirement of the War Powers Resolution.
			8.Inherent right to self-defenseNothing in this joint resolution is intended to derogate or otherwise limit the authority of the
			 President to use military force in self-defense pursuant to the
			 Constitution of the United States and the War Powers Resolution.
		9.Repeals
			(a)In generalSubject to subsection (b), the following provisions of law are hereby repealed:
				(1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243).
				(2)The Authorization for Use of Military Force (Public Law 107–40).
				(b)Effective dateThe repeal made by subsection (a)(2) shall be effective as of the date that is two years after the
			 date of the enactment of this joint resolution.
			10.SunsetThis joint resolution and the authorities under this joint resolution (other than section 9) shall
			 expire on the date that is two years after the date of the enactment of
			 this joint resolution.
		
